/01DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 10/01/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/19/2018 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 12-15, 17-24 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Haugaard et al. US 20130261456 A1 "Haugaard" and further in view of van Pelt et al., Exploration of 4D MRI Blood-Flow Using Stylistic Visualization, IEEE Transaction on Visualization and Computer Graphics, vol. 16, no. 6, November/December 2010, pages 1339-1347 “van Pelt”.
In regard to claim 1, Haugaard discloses “A method of ultrasound imaging, comprising:” (“A method, comprising: receiving a set of echoes produced in response to an ultrasound signal traversing blood flowing in a portion of a vessel in a field of view; beamforming the echoes; estimating flow direction and magnitude of the flowing blood based on the beamformed echoes; and displaying the determined flow direction and magnitude” [Claim 15]. Therefore, an ultrasound method is described and can provide information about flow within vessels within the body.); 
“transmitting an ultrasound signal with an ultrasound transducer array” (“A transducer array 302 includes a one-dimensional (1D) array of transducer elements, which are configured to transmit ultrasound signals and receive echo signals” [0021]. Thus the transducer array is configured to transmit ultrasound signals. Furthermore, Haugaard discloses “receiving a set of echoes produced in response to an ultrasound signal traversing blood flowing in a portion of a vessel in a field of view […]” [Claim 15]. In order to receive a set of echoes from a portion of a vessel in a field of view, the ultrasound transducer array had to have transmitted an ultrasound signal to the vessel.); 
“receiving from the ultrasound transducer array electrical signals indicative of ultrasound echoes received by the ultrasound transducer array” (“receiving a set of echoes produced in response to an 
“beamforming the electrical signals, which generates beamformed data” (“beamforming the echoes; estimating flow direction and magnitude of the flowing blood based on the beamformed echoes” [Claim 15]. Since the echoes can be beamformed and that information can be utilized to estimate flow direction and magnitude, under broadest reasonable interpretation, electrical signals had to have been beamformed to generate beamformed data for use in the estimation of flow direction and magnitude.); 
“processing the beamformed data, which generates an image, wherein the image represents at least an anatomical vessel of interest” (“The method of claim 15, further comprising: generating an image based on the beamformed echoes […]” [Claim 17]. Therefore, since an image is generated based on the beamformed echoes (i.e. the beamformed data), the beamformed data had to have been processed. In regard to the image representing at least an anatomical vessel of interest, Haugaard discloses “receiving a set of echoes produced in response to an ultrasound signal traversing blood flowing in a portion of a vessel in a field of view” [Claim 15]. Since these echoes are produced by a vessel in a field of view in response to an ultrasound signal traversing the blood flowing in that portion of the vessel, under broadest reasonable interpretation, the generated image produced by the method represents at least an anatomical vessel of interest.); 
“processing the beamformed data, which generates flow direction data and flow magnitude data for blood cells flowing in a predetermined region of the anatomical vessel” (“wherein the flow direction and magnitude are determined using the transverse oscillation approach” [Claim 16] and “displaying the determined flow direction and magnitude” [Claim 15]. In order to display the flow 
“processing the flow direction data and the flow magnitude […], which creates a visualization of the flow magnitude data and the flow direction data for the entire predetermined region of the vessel” (“At 710, the flow direction and magnitude visually presented, for example, with hue and/or graphics showing direction and intensity showing magnitude, superimposed over a B-mode or other image” [0052]. Since the flow direction and magnitude are visually presented, under broadest reasonable interpretation, the flow direction data and the flow magnitude data had to have been processed for the entire predetermined region of the vessel corresponding to the portion of a vessel in a field of view of the ultrasound signal.); and 
“visually presenting the image with the visualization superimposed thereover” (“generating an image based on the beamformed echoes; and displaying the flow direction and magnitude superimposed over the image [Claim 17]. Since the flow direction and magnitude are superimposed over the image that was generated based on the beamformed echoes, under broadest reasonable interpretation, the image with the visualization superimposed can be visually presented. 
Haugaard does not disclose “seeding graphical indicia in a flow direction with a uniform distribution wherein the seeded graphical indicia propagates within the predetermined region of the vessel based on the flow direction data”.
seeding graphical indicia in a flow direction with a uniform distribution wherein the seeded graphical indicia propagates within the predetermined region of the vessel based on the flow direction data” (“The radial, circular, and rectilinear seeding strategies yield orderly structured seed distributions, transferring their character to the spatial relations between line traces. Instead of the flow dynamics, merely the seeding structure is perceived when inspecting the line primitives. For this reason, seed positions are mostly distributed randomly” [Page 4: Seeding, Lines 9-13]. As shown in FIG. 6, the seeding approaches can be uniformly distributed as demonstrated row 1 labelled “Uniform”. Therefore, the graphical indicia can be seeded in a flow direction with a uniform distribution that propagates based on the flow direction.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound imaging console of Haugaard so as to include the seeding of the graphical indicia with a uniform distribution as taught by van Pelt in order to generate a more model the ideal flow of blood through blood vessels. Under ideal conditions the flow of blood through blood vessels should be uniform. By seeding the graphical indicia with a uniform distribution a simulation of the ideal conditions for blood flow can be simulated. This model of the ideal blood flow could be utilized by a physician as a means of comparison when viewed against the actual flow of blood through the vessels. Combining the prior art references according to known techniques would yield the predictable result of depicting a model of ideal blood flow.
In regard to claim 2, due to its dependence on claim 1 this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Haugaard. Likewise, Haugaard discloses “wherein the processing of the flow direction data and the flow magnitude data includes using a massless particle motion simulation algorithm in which graphical indicia is injected into the predetermined region of the vessel and propagates within the predetermined region through the seeding” (“At 710, the flow direction and magnitude visually presented, for example, with hue and/or 
In regard to claim 3, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Haugaard. Likewise, Haugaard discloses “wherein the graphical indicia is a particle that propagates through the predetermined region of the vessel based on the flow direction data to visually illustrate flow of blood as it flows through the vessel” (“In one instance, hue is used for direction and intensity is used for magnitude based on direction indicia 324 and magnitude indicia 326. Additionally or alternatively, graphics, such as vectors, flowlines, particles, animation and/or other indicia, from the magnitude indicia 326 is used for direction” [0031]. Since graphics such as particles can be used to indicate 
In regard to claim 12, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Haugaard does not disclose “further comprising: controlling a flow speed of the lines independent of a frame rate as the electrical signals are generated and received”.
Likewise, van Pelt discloses “further comprising: controlling a flow speed of the lines independent of a frame rate as the electrical signals are generated and received” (“QFE facilitates the analysis of blood-flow in different speed ranges, by interactively changing the color map. For example, physicians often inspect the existence of unexpected high-speed fluid streams, known as blood-flow jets. These jets can be easily detected through emphasizing the high speed flows by choosing a salient color with respect to the chosen color map. An example of a color map that uses such a threshold is presented in figure 8. In addition, the transfer-function editor enables step-wise transparency modulation for different speed ranges” [Page 1344: Visualization, Lines 21-29]. Since the QFE facilitates analysis of blood flow in different speed ranges, under broadest reasonable interpretation, it has to contain a controller for controlling a flow speed of the lines independent of a frame rate as the electrical signals are generated and received. Furthermore, since the physician can interactively change the color map (i.e. with different speed ranges) to inspect for the existence of blood flow jets, the physician can control the flow speed so as to emphasize areas of unexpected high-speed fluid streams. Additionally, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method disclosed in Haugaard so as to include the control of the flow speed as disclosed in van Pelt in order to allow the physician to inspect the blood vessel for areas of unexpected high-speed fluid streams. When a blood vessel contains a stenosis or other blockage the diameter of the vessel decreases and the flow of blood through this area becomes faster. This faster speed of blood flow can allow the physician to identify the status of the blood vessel and recommend treatments accordingly. However, if the blood is flowing through the vessel quickly, it may be difficult to identify the specific area of higher blood flow speed within the vessel. By allowing for the control of the flow speed, the physician can more easily identify the areas within the blood vessel that have higher rates of blood flow and thus are indicative of stenosis or blockage within the vessel.   
In regard to claim 13, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said Haugaard does not disclose “further comprising seeding the lines based on a random or fixed grid”.
Likewise, van Pelt discloses “further comprising seeding the lines based on a random or fixed grid” (“Figure 6 presents an overview of the range of distributions includes in the QFE framework. The top row presents seeding strategies. The radial, circular, and rectilinear seeding strategies yield orderly structured seed distributions, transferring their character to the spatial relations between the line traces. Instead of the flow dynamics, merely the seeding structure is perceived when inspecting the line primitives. For this reason, seed positions are mostly distributed randomly” [Page 1342: Seeding, Lines 6-13]. As shown in Figure 6, the lines are seeded either randomly (i.e. Random 1 and Random 2) or in a fixed grid (i.e. radial, circular or rectilinear). Therefore, under broadest reasonable interpretation, the lines can be seeded based on a random or fixed grid.).

In regard to claim 14, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Haugaard does not disclose “wherein a line is removed from the display after at least one of a predetermined time of creation or a predetermined number of frames from creation”.
Likewise, van Pelt discloses “wherein a line is removed from the display after at least one of a predetermined time of creation or a predetermined number of frames from creation” (“Employing the probing approach presented in section 3, multiple cross-sections can be interactively generated at fixed positions. For each cross-section, streamlines or pathlines are traces with a restrained length, respectively integrating the lines in either the spatial or spatiotemporal domain. By placing sufficiently many cross-sections and repeatedly tracing the line primitives for each phase, the total error decreases and the line primitives are generally less sensitive to seed positioning. For the pathlines, this results in a depiction of a set of confined particle trajectories for each phase, instead of a single set of very long trajectories throughout the cardiac cycle” [Page 1443: Tracing: Lines 22-31]. In order to display multiple 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method disclosed in Haugaard so as to include removal of lines from the display as disclosed in van Pelt in order to allow the physician to observe the movement of blood through the vessel at different times. By removing the lines from the display after a predetermined time or predetermined number of frames have been presented, the physician can perform blood flow tracing more easily. Should the data from previous traces remain on the display, then the flow of blood may become more cluttered and therefore confusing assuming that the same color is used in each trace. Removing the lines, therefore, allows the display to be start a trace without previous information to allow for better viewing of the blood flow at a particular instance in time.  
In regard to claim 15, Haugaard discloses “A physical memory embedded with computer executable instructions, which, when executed by a processor of a computer, causes the processor to:” (“A computer readable storage medium encoded with computer readable instructions, which when executed by a processor, cause the processor to: receive a set of echoes produced in response to an ultrasound signal traversing blood flowing in a portion of a vessel in a field of view; beamform the echoes; estimate flow direction and magnitude of blood the flowing blood based on the beamformed echoes; generate an image based on the beamformed echoes; and displaying indicia representing flow 
“receive, from an ultrasound transducer array, electrical signals indicative of ultrasound echoes received by the ultrasound transducer array” (“receive a set of echoes produced in response to an ultrasound signal traversing blood flowing in a portion of a vessel in a field of view” [Claim 26]. Since the processor can receive a set of echoes produced in response to an ultrasound signal, under broadest reasonable interpretation, the electrical signals indicative of ultrasound echoes received by the ultrasound transducer can be received. Furthermore, in regard to a transducer array, Haugaard discloses “A transducer array 302 includes a one-dimensional (1D) array of transducer elements, which are configured to transmit ultrasound signals and receive echo signals” [0021]. Thus the transducer array is configured to transmit ultrasound signals.); 
“generate beamformed data by beamforming the electrical signals” (“beamform the echoes” [Claim 26] and to “generate an image based on the beamformed echoes” [Claim 26]. Since the echoes are beamformed, the electrical signals indicative of the ultrasound echoes had to have been beamformed to generate beamformed data for use in the generation of the image. Therefore, the processor is capable of generating beamformed data from the electrical signals and of generating an image based on beamformed data.); 
generate an image by processing the beamformed data” (“generate an image based on the beamformed echoes” [Claim 26]. Therefore, an image can be generated based on the beamformed data.; 
“generate vector flow imaging data by processing the beamformed data, wherein the vector flow imaging data includes a flow direction data and a flow magnitude data for blood cells flowing in a predetermined region of an anatomical vessel” (“At 710, the flow direction and magnitude visually presented, for example, with hue and/or graphics showing direction and intensity showing magnitude, superimposed over a B-mode or other image” [0052]. Since the flow direction and magnitude are visually presented, under broadest reasonable interpretation, the flow direction data and the flow magnitude data (i.e. the vector flow imaging data) had to have been generated for the predetermined region of the vessel corresponding to the portion of a vessel in a field of view of the ultrasound signal. Furthermore, Haugaard discloses “displaying indicia representing flow direction and magnitude superimposed over the image” [Claim 26]. In order to display the indicia representing flow direction and magnitude, the vector flow imaging data had to have first been generated by processing the beamformed data.); 
“create a visualization of the flow direction data and the flow magnitude data for the entire predetermined region of the vessel with the vector flow imaging data […]” (“displaying indicia representing flow direction and magnitude superimposed over the image” [Claim 26]. In order to display the indicia representing the flow and magnitude a visualization of the image, a visualization of the flow direction data and the flow magnitude data for the entire predetermined region of the vessel had to have been created. In regard to the entire predetermined region of the vessel, Haugaard discloses to “receive a set of echoes produced in response to an ultrasound signal traversing blood flowing in a portion of a vessel in a field of view” [Claim 26]. Since echoes can be received from a portion of a vessel within the field of view of the ultrasound signal, under broadest reasonable interpretation, the 
“display the image with the visualization overlaid thereover” (“displaying indicia representing flow direction and magnitude superimposed over the image” [Claim 26]. Therefore, the image generated based on the beamformed echoes can be displayed with the visualization created based on the vector flow imaging data (i.e. the flow direction and the flow magnitude data).). 
Haugaard does not disclose “using a flow trace visualization algorithm in which graphical indicia is seeded in the predetermined region of the vessel in a flow direction on a uniform grid and the seeded graphical indicia propagates within the predetermined region of the vessel based on the flow direction data”.
van Pelt discloses “using a flow trace visualization algorithm in which graphical indicia is seeded in the predetermined region of the vessel in a flow direction on a uniform grid and the seeded graphical indicia propagates within the predetermined region of the vessel based on the flow direction data” (“In initiating line traces requires a set of seed positions to be determined within the vessel structure. The selected vessel cross-sections are employed as a seeding plane. Differently distributing the seed positions on this plane leads to varying visual outcomes of the line traces. In order to inspect the impact on the line traces QFE (i.e. Quantitative Flow Explorer) adopts several seeding strategies” [Page 1342: Seeding, Lines 1-6] and “Starting from the seed positions, different primitives are traced using a fourth order Runge-Kutta integration scheme [23]. Line tracing is performed in real-time and can be parameterized interactively” [Page 1343: Tracing, Lines 1-3]. Therefore, line traces can be established for use in the Quantitative Flow Explorer and a Runge-Kutta integration scheme (i.e. a flow trace visualization algorithm) can be used to trace lines in real-time. Therefore, under broadest reasonable 
In regard to seeding the graphical indicial in a flow direction on a uniform grid, van Pelt discloses “The radial, circular, and rectilinear seeding strategies yield orderly structured seed distributions, transferring their character to the spatial relations between line traces. Instead of the flow dynamics, merely the seeding structure is perceived when inspecting the line primitives. For this reason, seed positions are mostly distributed randomly” [Page 4: Seeding, Lines 9-13]. As shown in FIG. 6, the seeding approaches can be uniformly distributed as demonstrated row 1 labelled “Uniform”. Therefore, the graphical indicia can be seeded in a flow direction with a uniform distribution that propagates based on the flow direction.
In regard to the seeding lines in a flow direction to generate their trace, van Pelt discloses “Streamlines represent the tangent curves of the flow velocity field at an instantaneous point in time. QFE provides functionality to trace and depict these streamlines, as presented in figure 8a. The streamlines are generated in real-time for each phase of the cardiac cycle, allowing the physician to inspect the temporal differences of the instantaneous flow field structure” [Page 1343: Tracing, Lines 4-9]. Since the QFE (i.e. the Quantitative Flow Explorer) can trace and depict the streamlines (i.e. lines) within the heart in real-time, under broadest reasonable interpretation, the streamlines had to have been seeded in a flow direction corresponding to the flow of blood through the heart structure.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method disclosed in Haugaard so as to include the processing of the flow direction and flow magnitude with a flow trace visualization algorithm as disclosed in van Pelt in order to allow the physician to view the flow of blood through a specific structure such as the heart. By utilizing a flow trace visualization algorithm, the physician can examine how the flow of blood changes within the structure of the heart over a specific period of time. This would allow the physician 
In regard to claim 17, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Haugaard. Likewise, Haugaard discloses “wherein the visualization includes at least one of color coding and transparency based on flow magnitude, direction, variance, vorticity, and turbulence” (“FIG. 6 shows the vessel portions 402 and 404 of FIG. 4 in the transverse plane. Likewise, vectors and colors are used to show flow direction and intensity is used to shown magnitude. In this embodiment, the color map 500 is concurrently shown” [0042]. Furthermore, Haugaard discloses in FIG. 4 that “The portion 402 is highlighted using darker colors 403, which is used to show flow direction from left to right. The portion 404 is highlighted using lighter colors 405, which is used to show flow direction from right to left. Intensity (or brightness) is used to show velocity magnitude, with a higher intensity representing a larger magnitude” [0037]. Since the portions 402 and 404 can show the direction of flow and the intensity under broadest reasonable interpretation, it displays the variance of the flow within the portion of the blood vessel within the predetermined region of the vessel. Additionally, Haugaard discloses “the displayed image can show complex flow such as turbulence or flow vortex in a vessel such as the carotid artery, the jugular vein, and/or other blood vessel” [0032]. Therefore, the image can provide information relating to complex flow such as turbulence and flow vortex (i.e. vorticity). Since the color map 500 can be concurrently shown in FIG. 6 and different colors and intensities are used to represent the flow direction and magnitude respectively, under broadest reasonable interpretation, the visualization includes a color coding which is based on flow magnitude, direction, variance, vorticity, and turbulence.).
In regard to claim 18, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Haugaard. Likewise, Haugaard discloses “wherein the visualization includes a lighting effect, including at least one of specular reflection and diffuse reflection” (“For B-mode, the image processor 316 processes the data and generates a sequence of focused, coherent echo samples along focused scanlines of a scanplane. The image processor 316 may also be configured to process the scanlines to lower speckle and/or improve specular reflector delineation via spatial compounding and/or perform other processing such as FIR filtering, IIR filtering, etc.” [0028]. Since the image processor 316 can be configured to improve specular reflector delineation via spatial compounding, under broadest reasonable interpretation, the processor included within the computer readable medium is capable of performing visualization with a lighting effect including specular reflection.).
In regard to claim 19, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Haugaard. Likewise, Haugaard discloses “wherein the visualization is one of a 2-D, a 3-D or a 4-D flow visualization” (“A rendering engine 320 visually presents one or more images with blood flow information via a graphical user interface (GUI) in a display monitor 322. With respect to flow imaging, the image may include a 2D angular independent flow image showing both flow direction and magnitude […]” [0030]. Since the rendering engine can present images with blood flow information and the image may include a 2D angular independent flow image, under broadest reasonable interpretation, the visualization is a 2-D flow visualization.). 
In regard to claim 20, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Haugaard. Likewise, Haugaard discloses “wherein the visualization shows a flow variance” (Specifically, Haugaard discloses in FIG. 4 that “Vector 406 in the vessel 402 show flow direction going right to left, generally horizontally or 
In regard to claim 21, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Haugaard. Likewise, Haugaard discloses “wherein the visualization shows a flow vorticity” (“Furthermore, the displayed image can show complex flow such as turbulence or flow vortex in a vessel, such as the carotid artery, the jugular vein, and/or other blood vessel” [0032]. Since the displayed image can show a flow vortex, under broadest reasonable interpretation, the processor is capable of creating a visualization that shows flow vorticity (i.e. a flow vortex) within the vessel in the predetermined region.).
In regard to claim 22, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Haugaard. Likewise, Haugaard discloses “wherein the visualization shows a flow turbulence” (“Furthermore, the displayed image can show complex flow such as turbulence or flow vortex in a vessel, such as the carotid artery, the jugular vein, and/or other blood vessel” [0032]. Since the displayed image can show a flow vortex, under broadest reasonable interpretation, the processor is capable of creating a visualization that shows flow turbulence within the vessel in the predetermined region.).
In regard to claim 23, due to its dependence on claim 20 this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Haugaard. Likewise, wherein the visualization includes ribbons that are twisted based on the flow turbulence or the flow vorticity” (“Additionally or alternatively, graphics, such as vectors, flowlines, particles, animation, and or other indicia, from the magnitude indicia 326 is used for direction” [0031]. Since graphics including vectors, flowlines, particles, animation and other indicia can be used to indicate direction, under broadest reasonable interpretation, the visualization (i.e. the image) can include ribbons that are twisted based on the flow turbulence or the flow vorticity so as to indicate how these complex flow patterns influence the direction of flow within the vessel.).
In regard to claim 24, Haugaard discloses “An ultrasound imaging console, comprising:” (“An ultrasound imaging console, comprising: receive circuitry that receives a set of echoes produced in response to an ultrasound signal traversing blood flowing in a portion of a vessel in a field of view; a beamformer that beamforms the echoes; velocity processor that determines flow direction and magnitude of the flowing blood based on the beamformed echoes; and rendering engine that displayed the determined flow direction and magnitude” [Claim 1]. Therefore, Haugaard includes an ultrasound imaging console that is configured to carry render images based on flow direction and flow magnitude.
 “receive circuitry configured to receive, from an ultrasound transducer array, electrical signals indicative of ultrasound echoes received by the ultrasound transducer array” (“receive circuitry that receives a set of echoes produced in response to an ultrasound signal traversing blood flowing in a portion of a vessel in a field of view” [Claim 1]. Therefore, the ultrasound imaging console includes receive circuitry that is capable of receiving electrical signals indicative of ultrasound echoes. In regard to a transducer array, Haugaard discloses “A transducer array 302 includes a one-dimensional (1D) array of transducer elements, which are configured to transmit ultrasound signals and receive echo signals” [0021]. Thus the transducer array is configured to transmit and receive ultrasound signals from a portion of a vessel that is located within the field of view of the ultrasound transducer.); 
a beamformer configured to beamform the electrical signals” (a beamformer that beamforms the echoes” [Claim 1]. Therefore, Haugaard includes a beamformer that is capable of beamforming electrical signals indicative of the ultrasound echoes received by the ultrasound transducer array.); 
“an image processor configured to generate an image by processing the beamformed electrical signals” (“The console of claim 1, further comprising: an image processor that generates an image based on the beamformed echoes” [Claim 4]. Since the image processor generates an image based on the beamformed echoes, under broadest reasonable interpretation, it is capable of processing the beamformed electrical signals indicative of the ultrasound echoes received by the ultrasound transducer array into an image.); 
“a vector flow imaging processor configured to determine a flow direction and a flow magnitude by processing the beamformed electrical signals using a vector flow imaging algorithm” (“velocity processor that determines flow direction and magnitude of the flowing blood based on the beamformed echoes” [Claim 1]. Since the velocity processor determines flow direction and magnitude based on the beamformed echoes, under broadest reasonable interpretation, the velocity processor constitutes a vector flow imaging processor configured to determine a flow direction and a flow magnitude by processing the beamformed electrical signals. In regard to a vector flow imaging algorithm, Haugaard discloses in FIG. 7, an example method that includes steps 708 and 710 which include determining flow direction and magnitude and visually presenting with hue and/or graphics showing direction and intensity showing magnitude, superimposed over a B-mode or other image, respectively [0051, 0052]. Since this method involves determining flow direction and magnitude (i.e. vector flow) and includes displaying an image, under broadest reasonable interpretation, this method constitutes a vector flow imaging algorithm.); 
“a visualization processor configured to generate a visualization of the determined flow direction and of the flow magnitude […]” (“a rendering engine that displays the determined flow direction and 
“a display configured to display the generated image with the generated visualization of the determined flow direction and of the flow magnitude superimposed over the displayed image” (“A rendering engine 320 visually presents one or more images with blood flow information via a graphical user interface (GUI) in a display monitor 322” [0030]. Therefore the system includes a display that is capable of displaying the generated image. Furthermore, Haugaard discloses “an image processor that generates an image based on the beamformed echoes, wherein the rendering engine displays the determined flow direction and magnitude with the image” [Claim 4]. Since the image processor generates the image based on the beamformed echoes and the rendering engine displays the determined flow direction and magnitude with the image, under broadest reasonable interpretation, the image processor and rendering engine contribute a generated image and a generated visualization of the determined flow direction and of the flow magnitude and those generated images and generated visualizations can be superimposed on the display 322.).
Haugaard does not disclose “through seeding graphical indicia in a flow direction with a uniform distribution that propagates based on the flow direction”.
van Pelt discloses “through seeding graphical indicia in a flow direction with a uniform distribution that propagates based on the flow direction” (“The radial, circular, and rectilinear seeding strategies yield orderly structured seed distributions, transferring their character to the spatial relations between line traces. Instead of the flow dynamics, merely the seeding structure is perceived when inspecting the line primitives. For this reason, seed positions are mostly distributed randomly” [Page 4: Seeding, Lines 9-13]. As shown in FIG. 6, the seeding approaches can be uniformly distributed as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound imaging console of Haugaard so as to include the seeding of the graphical indicia with a random distribution as taught by van Pelt in order to generate a more accurate depiction of the flow through blood vessels. Under ideal conditions the flow of blood through blood vessels should be uniform. However, the actual flow of blood within the human body is often turbulent due build-up of plaque and other materials. By seeding the graphical indicia with a random distribution a simulation of this turbulent blood flow can be better approximated. Combining the prior art references according to known techniques would yield the predictable result of depicting a model of turbulent blood flow.
In regard to claim 31, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Haugaard. Likewise, Haugaard discloses “wherein the graphical indicia visually shows flow direction changes across an entire predetermined portion of a vessel of interest” (“Additionally or alternatively, graphics, such a vectors, flowlines, particles, animation, and/or other indicia, from the magnitude indicia 326 is used for direction” [0031] and “Less training is required to interpret the images since the flow information in both direction and magnitude is visualized. Furthermore, the displayed image can show complex flow such as turbulence or flow vortex in a vessel, such as the carotid artery, the jugular vein, and/or other blood vessel” [0032]. Thus, since the graphics can display the direction of blood flow and the displayed image can show complex flow (i.e. turbulence or flow vortex) in the carotid artery, jugular vein and/or other blood vessel, under broadest reasonable interpretation, the graphical indicia is capable of showing flow direction changes across an entire predetermined portion of a vessel of interest (i.e. the carotid artery, jugular vein, etc.).).
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Haugaard et al. US 20130261456 A1 "Haugaard" and van Pelt et al., Exploration of 4D MRI Blood-Flow Using Stylistic Visualization, IEEE Transaction on Visualization and Computer Graphics, vol. 16, no. 6, November/December 2010, pages 1339-1347 “van Pelt” as applied to claims 1-3, 12-15, 17-24 and 31 above, and further in view of Park et al. US 20190015073 A1 “Park”. 
In regard to claim 4, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, the combination of Haugaard and van Pelt does not disclose “wherein graphical indicia are removed from the display after at least one of a predetermined time from injection or a predetermined number of frames from injection”.
Park discloses “wherein graphical indicia are removed from the display after at least one of a predetermined time from injection or a predetermined number of frames from injection” (“Meanwhile, in an embodiment, if none of the plurality of section indicators 71 to 73 is selected by the user, the plurality of section indicators 71 to 73 may disappear after the lapse of a predetermined period of time” [0146]. In this case, the indicators 71 to 73 constitute graphical indicia that may disappear (i.e. be removed) after a predetermined period of time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of ultrasound imaging in Haugaard with the removal of graphical indicia from the display as disclosed in Park in order to allow the for the visualization of the flow magnitude and direction to be updated on the display. As more flow information is acquired, it is important to update the visualization of the graphical indicia such that the physician can view the vector flow image superimposed on the anatomical image. Removing the graphical indicia after a predetermined time or number of frames from the injection of the graphical indicia, allows the visualization of the flow direction and the magnitude to be updated over time to display how the flow within the vessel changes. Combining the prior art elements according to known techniques would yield 
In regard to claim 16, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, the combination of Haugaard and van Pelt does not disclose “wherein the seeded graphical indicia have a predetermined life span of a set number of frames, second or steps and are removed at an end of the predetermined life span, and further comprising reseeding new graphical indicia after lapse of the predetermined time period”.
Park discloses “wherein the seeded graphical indicia have a predetermined life span of a set number of frames, second or steps and are removed at an end of the predetermined life span, and further comprising reseeding new graphical indicia after lapse of the predetermined time period” (“Meanwhile, in an embodiment, if none of the plurality of section indicators 71 to 73 is selected by the user, the plurality of section indicators 71 to 73 may disappear after the lapse of a predetermined period of time” [0146]. In this case, the indicators 71 to 73 constitute graphical indicia that may disappear (i.e. be removed) after a predetermined period of time. Since the indicators 71 to 73 (i.e. graphical indicia) can be removed (i.e. disappear) after a predetermined period of time, under broadest reasonable interpretation, the graphical indicia had to have had a predetermined life span of a set number of frames, seconds or steps.
In regard to reseeding new graphical indicia after a lapse of the predetermined time period, Park discloses “Even after the displaying of the section indicators 71 to 73 is stopped, if one of the image selectors 60 is selected by the user, at least one section indicator 70 may be displayed again in response to the selection of the image selector 60” [0146]. Since the section indicators (i.e. the graphical indicia) can be displayed again in response to a selection by the user, under broadest reasonable interpretation, the graphical indicia can be reseeded after a lapse of a predetermined time period.).
.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Haugaard et al. US 20130261456 A1 "Haugaard" and van Pelt et al., Exploration of 4D MRI Blood-Flow Using Stylistic Visualization, IEEE Transaction on Visualization and Computer Graphics, vol. 16, no. 6, November/December 2010, pages 1339-1347 “van Pelt” as applied to claims 1-3, 12-15, 17-24 and 31 above, and further in view of Lin et al. US 20150045666 A1 “Lin”. 
In regard to claim 5, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, the combination of Haugaard and van Pelt does not disclose “controlling a flow speed of the graphical indicia independent of a frame rate as the electrical signals are generated and received”.
Lin discloses “controlling a flow speed of the graphical indicia independent of a frame rate as the electrical signals are generated and received” (“Specifically, the FFT method will slow down the frame rate considerably (more than 10 times) on the multiple sample volumes because the size of the color ensemble packet needs to be increased from the typical number of 6-12 bursts or pulses from the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Haugaard and van Pelt so as to control the flow speed of the graphical indicia as disclosed in Lin in order to allow the for the visualization of the flow magnitude and direction to be updated on the display. By controlling the speed at which the graphical indicia flow through the vessel under investigation, the physician can analyze how the blood is flowing through that vessel more easily. If the flow rate is too fast, the physician may not be able to determine how the blood is flowing through the vessel. Therefore, it would be obvious to include a means for controlling a flow speed of the graphical indicia to allow the physician to better understand the flow of blood through the vessel.  
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Haugaard et al. US 20130261456 A1 "Haugaard" and van Pelt et al., Exploration of 4D MRI Blood-Flow Using Stylistic Visualization, IEEE Transaction on Visualization and Computer Graphics, vol. 16, no. 6, November/December 2010, pages 1339-1347 “van Pelt” as applied to claims 1-3, 12-15, 17-24 and 31 above, and further in view of Shen et al., A New Line Integral Convolution Algorithm for Visualizing Time-Varying Flow Fields, IEEE Transactions on Visualization and Computer Graphics, vol 4, no. 2, April-Jun 1998, pages 98-108. “Shen”.
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Haugaard and van Pelt does not disclose “wherein the processing of the flow direction and the flow magnitude data includes using a direct image synthesis algorithm, which warps the predetermined region of the vessel in a direction of the flow”.
Shen disclose “wherein the processing of the flow direction and the flow magnitude data includes using a direct image synthesis algorithm, which warps the predetermined region of the vessel in a direction of the flow” (“Vector field data arise from computer simulations in a variety of disciplines such as computational fluid dynamics (CFD), global climate modeling, and electromagnetism” [Page 98: Introduction, Lines 1-3] and “To visualize these time-varying data, two types of methods are generally used. One may be referred to as the instantaneous method where calculations are based on an instance of the data field in time. Examples are streamlines and vector plots. The other method is the time-dependent method which can better characterize the evolution of the flow field by continuously tracking the visualization results over time. Examples are streaklines and pathlines computed from unsteady flow data [4, 5]” [Page 98: Introduction, Lines 10-17]. Since vector field data can be used within computer simulations for calculations in computational fluid dynamics and the flow direction and flow magnitude can be expressed through vectors, under broadest reasonable interpretation, the computer simulations can process the flow direction and the flow magnitude data. Since the time-varying data can be visualized using an instantaneous method (i.e. streamlines or vector plots) based on an instance of the data field in time, under broadest reasonable interpretation, this instantaneous method constitutes a 
In regard to warping the predetermined region of the vessel in a direction of the flow, Shen discloses “Taking a vector field and a white noise image as the input, the algorithm uses a low pass filter to perform one-dimensional convolution of the noise image. The convolution kernel follows the paths of streamlines originating from each pixel in both positive and negative directions. As a result, the output intensity values of the LIC pixels along each streamline are strongly correlated so the global features of the flow field can be easily visualized” [Page 98: Line Integral Convolution: Lines 2-9]. Since the convolution kernel follows the paths of streamlines (i.e. which indicate the direction of flow within the vessel) and the results of this convolution kernel are intensity values that are strongly correlated so the global features of the flow can be easily visualized, under broadest reasonable interpretation, this one-dimensional convolution step constitutes warping of the predetermined region of the vessel in a direction of the flow.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Haugaard and van Pelt so as to include the direct image synthesis algorithm of Shen in order to visualize the flow of blood continuously over time. By performing warping of the time-varying data, the physician can be provided with an image of the blood flow through the vessel of interest at a predetermined location. Additionally, a direct image synthesis algorithm is a well-known algorithm that can be applied for the purposes of processing the flow direction and the flow magnitude data, therefore it would be obvious to try. Once the physician has been supplied with the flow direction and the flow magnitude data indicating the flow of blood through the vessel of interest, a determination can be made as to whether or not the patient has a stenosis or 
In regard to claim 7, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, the combination of Haugaard and van Pelt does not disclose “further comprising: warping only a current frame, providing an instantaneous view of the flow”.
Shen discloses “further comprising: warping only a current frame, providing an instantaneous view of the flow” (“To visualize these time-varying data two types of methods are generally used. One may be referred to as the instantaneous method where calculations are based on an instance of the data field in time. Examples are streamlines and vector plots” [Page 98: Introduction, Lines 10-13]. Since the instantaneous method performs calculations based on an instance of the data field in time (i.e. a current frame), under broadest reasonable interpretation, this instantaneous method is capable of warping only a current frame to provide an instantaneous view of the flow.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Haugaard and van Pelt so as to so as to include the instantaneous view of the flow as taught by Shen in order to allow the physician to determine the blood flow characteristics at a specific instance in time. By warping (i.e. processing) the current frame the physician can determine whether there are abnormalities in blood flow within the vessel at a specific instance in time. These abnormities may be indicative of stenosis or other blockages within the blood vessel. The physician can then take perform this warping on subsequent frames to analyze the flow of blood. Once the physician has been sufficiently supplied with the flow direction and the flow magnitude data indicating the flow of blood through the vessel of interest, a determination can be made as to whether or not the patient has a stenosis or other blockage within the vessel. Likewise, the physician can develop a treatment strategy to restore or otherwise improve the flow of blood through the vessel.
In regard to claim 8, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, the combination of Haugaard and van Pelt does not disclose “further comprising: warping multiple frames, providing a time varying flow showing the direction of flow over time”.
Shen discloses “further comprising: warping multiple frames, providing a time varying flow showing the direction of flow over time” (“The other method is the time-related method which can better characterize the evolution of the flow field by continuously tracking the visualization results over time. Examples are streaklines and pathlines computed from unsteady flow data [4, 5]” [Page 98: Introduction, Lines 13-17]. Since the time-related method can continuously track the visualization results over time, under broadest reasonable interpretation, this time-related method can provide a time varying flow showing the direction of flow over time. 
In regard to warping multiple frames, Shen discloses “To visualize unsteady flow data Forssell and Cohen propose an extension [2]. In contrast with convolving streamlines in the steady flow field, the algorithm convolves forward and backward pathlines originated from each pixel at every time step. A pathline is the path that a particle travels through the unsteady flow field in time. To animate the flow motion, the algorithm shifts the filter’s phase at every time step to generate the animation sequence” [Page 99: Line Integral Convolution for Unsteady Flows, Lines 2-9]. Since the algorithm convolves the forward and backward pathlines originated from each pixel at every time step and the time-related method involves the use of pathlines, under broadest reasonable interpretation, this convolution step constitutes a warping step involving multiple frames. Therefore, the time-related method is capable of warping (i.e. convolving) multiple frames in order to provide a time varying flow showing the direction of flow over time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Haugaard and van Pelt so as to so as to include the 
In regard to claim 9, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, the combination of Haugaard and van Pelt does not disclose “wherein the flow direction data and the flow magnitude data is processed using a line integral convolution algorithm”.
Shen discloses “wherein the flow direction data and the flow magnitude data is processed using a line integral convolution algorithm” (“This paper presents a time-dependent method for visualizing vector data in unsteady flow fields. Using the Line Integral Convolution (LIC) [1] and the underlying method, we propose a new convolution algorithm called UFLIC (Unsteady Flow LIC), to accurately model the unsteady flow advection” [Page 98, Introduction, Lines 18-22]. Since the time dependent method is used to visualize vector data, under broadest reasonable interpretation, the method is capable of processing flow direction data and flow magnitude data. Furthermore, the proposed method involves utilizing a Line Integral Convolution algorithm, thus the line integral convolution algorithm can process the flow direction data and the flow magnitude data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Haugaard and van Pelt so as to include the line integral convolution algorithm of Shen in order to model unsteady flow within the vessels of interest.  
In regard to claim 10, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, the combination of Haugaard and van Pelt does not disclose “wherein the line integral convolution algorithm warps one of a white noise input image or a sparse noise input image”.
Shen discloses “wherein the line integral convolution algorithm warps one of a white noise input image or a sparse noise input image” (“The Line Integral Convolution method is a texture synthesis technique that can be used to visualize vector field data. Taking a vector field and a white noise image as the input, the algorithm uses a low pass filter to perform one-dimensional convolution on the noise image. The convolution kernel follows the paths of streamlines originating from each pixel in both positive and negative directions. As a result, the output intensity values of the LIC pixels along each streamline are strongly correlated so the global features of the flow field can be easily visualized” [Page 98: Line Integral Convolution, Lines 1-9]. Since the algorithm takes a vector field and a white noise image as inputs and performs one-dimensional convolution on the noise image, under broadest reasonable interpretation, the line integral convolution algorithm is capable of warping a white noise input.).
.   
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Haugaard et al. US 20130261456 A1 "Haugaard" and further in view of van Pelt et al., Exploration of 4D MRI Blood-Flow Using Stylistic Visualization, IEEE Transaction on Visualization and Computer Graphics, vol. 16, no. 6, November/December 2010, pages 1339-1347 “van Pelt” as applied to claims 1-3, 12-15, 17-24 and 31 and further in view of Miyaji et al. US 20170105699 A1 “Miyaji”.
In regard to claim 29, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Haugaard and van Pelt does not disclose “wherein the graphical indicia visually shows vortices”.
Miyaji discloses “wherein the graphical indicia visually shows vortices” (“A display image forming unit 60 forms a display image based on the image data of an ultrasound image obtained by the ultrasound image forming unit 20, the two-dimensional velocity vectors obtained by the velocity vector computation unit 40, and the detection result of vortex in the vortex detection unit 50, for example” [0036]. Therefore, the display image forming unit displays velocity vectors (i.e. graphical indicia) of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Haugaard and van Pelt so as to include the graphical indicia visually showing vortices as disclosed in Miyaji in order to allow the user to visually recognize blood vortexes within the ultrasound images. Vortexes (i.e. vortices) are indicative of abnormal blood flow resulting from an obstruction within the blood vessel. By displaying the vortexes on the ultrasound image, the user can more easily diagnose obstructions within the blood vessel such as a stenosis. Combining the prior art elements according to known techniques would yield the predictable result of visually displaying vortices (i.e. vortexes) within the ultrasound image.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Haugaard et al. US 20130261456 A1 "Haugaard" and further in view of van Pelt et al., Exploration of 4D MRI Blood-Flow Using Stylistic Visualization, IEEE Transaction on Visualization and Computer Graphics, vol. 16, no. 6, November/December 2010, pages 1339-1347 “van Pelt” as applied to claims 1-3, 12-15, 17-24 and 31 and further in view of Wakai et al. US 20160206260 A1 “Wakai”.
In regard to claim 30, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Haugaard and van Pelt does not disclose “wherein the graphical indicia shows flow reversal”.
wherein the graphical indicia visually shows flow reversal” (“[…] The blood flow information includes information on a forward flow component as a normal blood flow and a reverse flow component as an abnormal blood flow in the region of interest. In the first embodiment, the reverse flow component represents an abnormal blood flow in the aortic region, and is determined based on the threshold (described later) of the image signal value. Note that the term “reverse flow component” represents the concept that includes the magnitude and direction of the blood flow (and/or an axis representing the reverse flow component such as, for example, a reverse flow component axis described later)” [0026]. Thus, since the reverse flow component represents the magnitude and direction of the blood flow, under broadest reasonable interpretation the reverse flow component constitutes a vector (i.e. graphical indicia) that visually shows flow reversal. Furthermore, Wakai discloses “A fluid information acquisition unit 12 extracts an aortic region from the transesophageal ultrasound image to detect a reverse flow component” [0031] and “The operator refers to the fusion image to evaluate the reverse flow component” [0034]. In order for the operator to be able to refer to the fusion image to evaluate the reverse flow component, the graphical indicia (i.e. the reverse flow component) had to have visually shown flow reversal.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Haugaard and van Pelt so as to include the graphical indicia visually showing flow reversal as disclosed in Wakai in order to allow the physician to assess blood flow reversal. Blood flow reversal can be indicative of improper functioning of valves within blood vessels. By utilizing the apparatus of Wakai to detect blood flow information, the physician can assess the functionality of valves within the organs such as the aortic valve. Combining the prior art elements according to known techniques would yield the predictable result of determining when blood flow has been reversed. 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Haugaard et al. US 20130261456 A1 "Haugaard" and further in view of van Pelt et al., Exploration of 4D MRI Blood-Flow Using Stylistic Visualization, IEEE Transaction on Visualization and Computer Graphics, vol. 16, no. 6, November/December 2010, pages 1339-1347 “van Pelt” as applied to claims 1-3, 12-15, 17-24 and 31 and further in view of Yu et al. US 20140112544 A1 “Yu”.
In regard to claim 32, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Haugaard and van Pelt does not disclose “warping or distorting an image in the direction of the flow either statically, considering only a current frame, for an instantaneous view of the flow or dynamically, considering the flow over multiple previous frames, for time varying flow showing the direction of flow over time”.
Yu discloses “warping or distorting an image in the direction of the flow either statically, considering only a current frame, for an instantaneous view of the flow or dynamically, considering the flow over multiple previous frames, for time varying flow showing the direction of flow over time” (“In a further non-limiting embodiment, a method is described that includes warping, by a system including a processor, an image according to a locally affine model to produce a warped first image” [0012] and “Feature motion decorrelation is facilitated through an affine warping process. A first image of the object is warped according to a locally affine model” [0062] and “The locally affine model is used to model complex tissue motion” [0069]. Furthermore, in regard to the direction of flow, Yu discloses “Motion tracking and geometry are also used in the diagnosis of various pathologies. For example, the mitral valve is a thin leaflet structure that lies between the left atrium and the left ventricle of the heart to control the direction of blood flow. […] Imaging the heart and acquiring patient specific geometry features of the mitral valve, as well as tracking motion of the mitral valve, can facilitate diagnosis of valvular heart disease and/or assist with surgical intervention for valve repair” [0006]. In this case, since the method includes warping a first image according to a locally affine model, the locally affine model is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Haugaard and van Pelt so as to include warping or distorting an image in the direction of the flow as disclosed in Yu in order to allow for the diagnosis of valvular heart disease. According to Yu, “tracking the mitral leaflets is extremely difficult” [0007], therefore it is necessary to utilize a locally affine model that is capable of modeling complex tissue motion such as the movement of the mitral leaflets which control the direction of blood flow within the heart. The warped image that is produced by the locally affine model can therefore, be used to better understand the complex motion of blood through blood vessels. Combining the prior art elements according to known techniques would yield the predictable result of diagnosing complex motion through blood vessels. 
Response to Arguments
Applicant’s arguments, see Remarks page 1, filed on 10/01/2021, with respect to the rejection of claims 12-14 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claims 12-14 under 35 U.S.C. 112(b) in the non-final office action of 07/02/2021 have been withdrawn.
Applicant’s arguments, see Remarks page 13-16, filed on 01/26/2021, with respect to the rejection of claims 1-3, 11-15 and 17-27 under 35 U.S.C. 103 have been fully considered, however, the examiner does not find them persuasive. The examiner respectfully maintains that the prior art reference of can Pelt discloses “seeding graphical indicia in a flow direction with a uniform distribution wherein the seeded graphical indicia propagates within the predetermined region of the vessel based on 
Therefore the examiner respectfully maintains the rejection of claims 1, 15 and 24 for the reasons stated in the Response to Argument section and the 35 U.S.C. 103 section above.
In regard to claims 4 and 16, the examiner respectfully maintains that the applicant does not provide reasoning as to why the secondary reference of Park fails to overcome the deficiencies of Haugaard and van Pelt. The examiner respectfully maintains that the prior art reference of Park was incorporated to disclose “wherein graphical indicia are removed from the display after at least one of a predetermined time from injection or a predetermined number of frames from injection” (Claim 4) and “wherein the seeded graphical indicia have a predetermined life span of a set number of frames, second, or steps and are removed at an end of the predetermined life span, and further comprising reseeding new graphical indicia after lapse of the predetermined time period” (Claim 16). The examiner respectfully maintains the rejection as stated in the 35 U.S.C. 103 section above.
In regard to claim 5, the examiner respectfully maintains that the applicant does not provide reasoning as to why the secondary reference of Lin fails to overcome the deficiencies of Haugaard and van Pelt. The examiner respectfully maintains that the prior art reference of Lin was incorporated to disclose “controlling a flow speed of the graphical indicia independent of a frame rate as the electrical signals are generated and received” (Claim 5). The examiner respectfully maintains the rejection as stated in the 35 U.S.C. 103 section above.
In regard to claims 6-10, the examiner respectfully maintains that the applicant does not provide reasoning as to why the secondary reference of Shen fails to overcome the deficiencies of Haugaard and van Pelt. The examiner respectfully maintains that the prior art reference of Lin was incorporated to disclose “wherein the processing of the flow direction and the flow magnitude data includes using a direct image synthesis algorithm, which warps the predetermined region of the vessel in a direction of the flow” (Claim 6); “further comprising: warping only a current frame, providing an instantaneous view of the flow” (Claim 7); “further comprising: warping multiple frames, providing a time varying flow showing the direction of flow over time” (Claim 8); “wherein the flow direction data and the flow magnitude data is processed using a line integral convolution algorithm” (Claim 9); “wherein the line integral convolution algorithm warps one of a white noise input image or a sparse noise input image” (Claim 10). The examiner respectfully maintains the rejection as stated in the 35 U.S.C. 103 section above.
In spite of these disagreements, the examiner acknowledges that the applicant has amended the claims to include claims 29-32. The examiner respectfully refers the applicant to the 35 U.S.C. 103 rejection section above, with respect to the rejections of these claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Winnemoeller et al. US 8249365 B1 “Winnemoeller”.
Neilsen et al. US 20170091404 A1 “Neilsen”.
Winnemoeller is pertinent to the applicant’s disclosure because it involves “Methods and apparatus for directional texture generation using flow-guided, sample-based texture synthesis” [Abstract] and involves an image warping technique [Claim 7].
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793